EXHIBIT 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) Each of the undersigned officers of Gleacher & Company, Inc., a Delaware corporation (the “Company”), does hereby certify to such officer’s knowledge that: The Quarterly Report on Form 10-Q for the quarter ended September 30, 2010 (the “Form 10-Q”) of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 8, 2010 By: /s/ Peter J. McNierney Peter J. McNierney Principal Executive Officer Date: November 8, 2010 By: /s/ Jeffrey H. Kugler Jeffrey H. Kugler Principal Accounting Officer
